 

THIS AGREEMENT made this 19th day of September, 2012.




B E T W E E N:




Kalim Khan

(hereinafter referred to as the "Vendor")




OF THE FIRST PART




- and -







Myriad Interactive Media Inc.

(hereinafter referred to as the "Purchaser")




OF THE SECOND PART.




WHEREAS the Vendor has developed a software known as “The Mingle Suite
Application” (hereinafter referred to as the "Mingle Software");




AND WHEREAS the Vendor has agreed to sell and the Purchaser has agreed to
purchase the Mingle Software upon such terms and conditions as hereinafter set
out;




AND WHEREAS the Purchaser is a public company incorporated under the laws of the
State of Delaware and listed in good standing on the OTC QB Exchange under the
symbol of MYRY;




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
hereto and the covenants hereinafter contained and other good and valuable
consideration (the sufficiency and receipt of which is hereby acknowledged by
all parties), the parties hereto agree as follows:




ARTICLE I - RECITALS




1.01

The recitals hereto are true and correct.




ARTICLE II - DEFINITIONS




2.01

In this Agreement, unless the context otherwise requires, the following terms
shall have the following meaning:




(a)

"Agreement" means this agreement and any schedules and attachments to this
agreement, and the words "herein", "hereof", "hereunder", and any similar words
or expressions shall mean this Agreement;




(b)

"Asset Purchase Price" means the aggregate purchase price set forth in














paragraph 4.01 hereof;




(c)

"Closing Date" means the 1st day of October, 2012 or such other date as may be
mutually agreed upon in writing by the parties hereto;




(d)

"Purchased Assets" means the aggregate of assets described in paragraph 3.01
hereof; and




(e)

"Time of Closing" means the hour of 3:00 o'clock in the afternoon on the Closing
Date.




2.02

The insertion of headings in this Agreement are for convenience of reference
only and shall not affect the construction or interpretation hereof.




2.03

In this Agreement, where the context requires, words importing the singular
include the plural and vice versa and words importing gender include the
masculine, feminine and neuter genders.




2.04

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.




2.05

All dollar amounts referred to in this Agreement are in Canadian funds.




ARTICLE III - PURCHASED ASSETS




3.01

Subject to the terms and conditions of this Agreement, the Vendor agrees to sell
to the Purchaser and the Purchaser agrees to purchase from the Vendor all of the
following assets:




(a)

100% Ownership Rights to The Mingle Suite Application including all related
source codes, applications, software and domain names as listed on Schedule “A”
attached hereto.




ARTICLE IV - ASSET PURCHASE PRICE




4.01

The aggregate purchase price for the Purchased Assets is the sum of TWO HUNDRED
AND FIFTY THOUSAND ($250,000.00) DOLLARS.  Said purchase price shall be payable
as follows: (i) issuance of Five Million (5,000,000) Shares of the Purchaser’s
previously authorized but unissued common stock valued at SEVENTY FIVE THOUSAND
($75,000.00) DOLLARS; and (ii) delivery of a promissory note in the amount of
ONE HUNDRED AND SEVENTY FIVE THOUSAND ($175,000.00) DOLLARS payable on or before
October 1, 2014, interest free (hereinafter referred to as the “Promissory
Note”).  Said consideration of the Purchaser’s shares is based on the thirty
(30) day moving average price of the Purchaser’s shares as of the date hereof
and shall constitute 8.3 % of the Purchaser’s issued and outstanding stock at
the time that same is issued to the Vendor on the Closing Date.  Said shares
shall be restricted for a














period of six (6) months after the Closing Date.




4.02

The Asset Purchase Price shall be payable by the Purchaser to the Vendor on the
Closing Date as follows:




  

(a)

the Purchaser shall deliver a certificate or number of certificates totaling
Five Million (5,000,000) of the Purchaser’s issued and outstanding shares,
engrossed in the name of the Vendor or as he may otherwise direct; and




(b)

the Purchaser shall deliver the Promissory Note.




4.03

The Vendor and the Purchaser hereby agree that the Purchase Price is allocated
among the Purchased Assets as follows:




(a)

100% Ownership Rights to The Mingle Suite Application:




(i)

Source Code Delivery

$225,000.00;

(ii)

MingleMedia.ca Domain

$12,500.00;       

(iii)

MingleSuite.com Domain

$12,500.00.




4.04

In addition to the Asset Purchase Price outlined in Article 4.01, the Purchaser
shall issue on the Closing Date a total of Five Hundred Thousand (500,000) of
the Purchaser’s issued and outstanding shares, engrossed in the name of Talal
Chehab (or as he may otherwise direct) for consulting and advisory services.




4.05

The full payment of the Promissory Note shall be conditional upon the Vendor or
his nominee(s) generating a minimum of Five Hundred Thousand ($500,000.00)
Dollars of sales of the Mingle Software on or before October 1, 2014.  In the
event that the Vendor does not meet said sales target within the aforementioned
period, the parties hereby agree that the Vendor shall be paid a pro-rata
portion of the Promissory Note provided that he generates a minimum of Two
Hundred and Fifty Thousand ($250,000.00) Dollars of sales.  As an illustration,
if the Vendor generates only $300,000.00 of sales, he shall be paid 60% (300,000
/ 500,000) of the face value of the Promissory Note; however, if the Vendor only
generates $249,000.00 of sales, then the Promissory Note shall  be forgiven in
full.




ARTICLE V - CLOSING




5.01

The sale and purchase of the Purchased Assets provided for in this Agreement
shall be formally closed at a place to be mutually agreed upon by the parties’
solicitors at the Time of Closing or such other time mutually agreed upon by the
parties hereto.




ARTICLE VI - REPRESENTATIONS AND WARRANTIES




6.01

The Vendor represents and warrants to the Purchaser and acknowledges, that the














Purchaser is relying on such representations and warranties as follows:




(a)

the Vendor is a resident of Canada within the meaning of Section 116 of the
Income Tax Act (Canada);




(b)

the Purchased Assets are owned by the Vendor as the legal owner thereof and, as
at the Time of Closing, the Vendor shall have good and marketable title thereto
free and clear of any mortgages, liens, charges, pledges, claims or encumbrances
of any nature and kind whatsoever;




(c)

that no person or legal entity other than the Purchaser has any agreement or
option, right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement for the purchase of the Purchased Assets; and




(d)

there are no actions, suits or proceedings pending or threatened against or
affecting the Vendor in law or in equity, before any federal, provincial,
municipal or other government department, commission, board, agency or
instrumentality, domestic or foreign, regarding title to or any claim for an
interest in the Purchased Assets.




6.02

The Purchaser represents and warrants to the Vendor, and acknowledges that the
Vendor is relying on such representation and warranty as follows:




(a)

 that the Purchaser is a public company incorporated under the laws of the State
of Delaware and listed in good standing on the OTC QB Exchange under the symbol
of MYRY;




(b)

that as of the date hereof there are 55,518,470 issued and outstanding shares in
the capital of the Purchaser;




(c)

that as of the Closing Date there shall be 60,518,470 issued and outstanding
shares in the capital of the Purchaser and that the shares being issued to the
Vendor in consideration of the Asset Purchase Price shall constitute 8.3 % of
the Purchaser’s issued and outstanding stock;




(d)

that the thirty (30) day moving average price of the Purchaser’s shares as of
the date hereof is $0.015; and




(e)

as of the date hereof, there are no actions, suits or proceedings pending or
threatened against or affecting the Purchaser in law or in equity, before any
federal, state, municipal or other government department, commission, board,
agency or instrumentality, domestic or foreign.




6.03

Unless waived in accordance with the provisions of this Agreement, the parties
hereto agree that notwithstanding the Closing of this transaction of purchase
and sale of the Purchased Assets contemplated herein, the representations and
warranties contained in this














Agreement shall survive Closing for a period of one (1) year from the Closing
Date.




ARTICLE VII - CONDITIONS ON CLOSING




7.01

The Purchaser shall not be obliged to complete the transaction herein provided
for unless, at the Time of Closing, each of the following conditions shall have
been satisfied, it being understood that the said conditions are included for
the exclusive benefit of the Purchaser and may be waived by the Purchaser in
whole or in part, in writing at any time; and the Vendor shall use his best
efforts to ensure that such conditions are fulfilled on or before the Time of
Closing:




(a)

the representations and warranties set forth in paragraph 6.01 shall be true and
correct in all material respects at the Time of Closing as if such
representations and warranties were made at the Time of Closing and a
certificate, duly executed by the Vendor, evidencing same shall have been
delivered to the Purchaser on closing;




(b)

all of the terms, covenants and agreements set forth in this Agreement to be
complied with or performed by the Vendor on or before the Time of Closing shall
have been complied with or performed by the Vendor on or before the Time of
Closing;




(c)

the Vendor shall deliver to the Purchaser possession of the Purchased Assets;




(d)

the Vendor shall deliver to the Purchaser a duly executed Bill of Sale and such
other assignments or title documents necessary to properly sell, transfer,
assign and convey the Purchased Assets to the Purchaser;




(e)

the Vendor shall deliver to the Purchaser such other documents, materials, or
assurances necessary to give effect to the transactions contemplated by the
terms of this Agreement; and




(f)

the Vendor shall deliver to the Purchaser an indemnity duly executed by the
Vendor with respect to any loss suffered by the Purchaser as a result of any
breach of any representation, warranty or covenant contained in this Agreement
on the part of the Vendor, such indemnity to be in a form reasonably acceptable
to the solicitor for the Purchaser.




7.02

The Vendor shall not be obliged to complete the transaction herein provided for
unless, at the Time of Closing, each of the following conditions shall have been
satisfied, it being understood that the said conditions are included for the
exclusive benefit of the Vendor and may be waived by the Vendor in whole or in
part, in writing at any time; and the Purchaser shall use its best efforts to
ensure that such conditions are fulfilled on or before the Time of Closing:




(a)

the representations and warranties set forth in paragraph 6.02 shall be true and
correct in all material respect at the Time of Closing as if such
representations and warranties were made at the Time of Closing and a
certificate duly executed by the Purchaser, evidencing














same shall have been delivered to the Vendor on Closing;




(b)

all the terms, covenants and agreements set forth in this Agreement to be
complied with or performed by the Purchaser on or before the Time of Closing
shall have been complied with or performed by the Purchaser on or before the
Time of Closing;




(c)

the Purchaser shall deliver to the Vendor such other documents, materials, or
assurances necessary to give effect to the transactions contemplated by the
terms of this Agreement; and




(d)

the Purchaser shall deliver all share certificate(s) and the Promissory Note as
required pursuant to Article IV herein.




ARTICLE VIII - CONDITIONS AND FURTHER ASSURANCES




8.01

At any time and from time after the Time of Closing, the Vendor will, at the
Purchaser's request and expense, execute and deliver to the Purchaser such
further instruments of title and perform all acts reasonably necessary in order
to vest and affirm in the Purchaser title to the Purchased Assets.




8.02

The Vendor and the Purchaser agree to execute and file a joint election pursuant
to section 167(1) of the Excise Tax Act in order that the Purchased Assets may
be purchased by the Purchaser hereunder with no GST payable on closing.




8.03

This Agreement is conditional, for a period of ten (10) days from acceptance
herein, upon the Purchaser reviewing the Mingle Software source code and
satisfying itself completely (using its absolute and unfettered discretion) as
to all the authenticity of the application’s development and coding.  This
condition is being inserted for the sole benefit of the Purchaser.  In the event
that the Purchaser does not waive said condition, in writing, within the
aforementioned time period, this Agreement shall be null and void.




8.04

This Agreement is conditional, for a period of ten (10) days from acceptance
herein, upon the Purchaser conducting its due diligence and inspection of the
Mingle Software source code and being satisfied with the scalability of the
application.  The Vendor covenants to give the Purchaser and/or its
representatives access to review certain pieces of the source code, service
contract agreements, web development statements, etc. during said ten (10) day
period so as to allow the Purchaser to conduct its due diligence.  This
condition is being inserted for the sole benefit of the Purchaser.  In the event
that the Purchaser does not waive said condition, in writing, within the
aforementioned time period, this Agreement shall be null and void.




8.05

This Agreement is conditional, for a period of ten (10) days from acceptance
herein, upon the Vendor conducting its due diligence on the Purchaser.  The
Purchaser covenants to give the Vendor and/or its representatives access to its
corporate records etc. during said ten (10) day period so as to allow the Vendor
to conduct its due diligence.  This condition is being inserted for














the sole benefit of the Vendor.  In the event that the Vendor does not waive
said condition, in writing, within the aforementioned time period, this
Agreement shall be null and void.




ARTICLE IX - NOTICE




9.01

Any notice to be given under or pursuant to the provisions of this Agreement or
in any way concerning the same shall be sufficiently given if reduced to writing
and personally delivered or mailed by prepaid registered mail addressed to:




If to the Purchaser at:

7 Ingram Drive, Suite 128

Toronto, ON




Tel:  (800) 427 1103

Fax: (800) 427 1103




If to the Vendor at:

Suite 206, 3100 Steeles Ave. West

Concord, ON  L4K 3R1




Tel: (905) 738-2463

Fax: (905) 738-9638




or at such other address as any of the parties hereto may hereafter designate by
notice given in the manner herein provided, and such notice shall be deemed to
have been received when delivered, or if mailed, three (3) days after mailing
(excluding Saturdays, Sundays and legal holidays); provided that in the event of
postal disruption of any nature or kind whatsoever, any notice required to be
given under this Agreement shall be personally delivered to either party hereto
at the address specified above.




ARTICLE X - ENTIRE AGREEMENT




10.01

This Agreement constitutes the entire Agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior contracts,
agreements and undertakings of the parties in connection herewith.  No
modifications or alterations to this Agreement shall be binding unless executed
in writing by the parties hereto.  No waiver of any provision of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall a waiver constitute a continuing waiver
unless expressly stated to be so.




ARTICLE XI - TIME




11.01

Time shall be of the essence in this Agreement and every part hereof.




ARTICLE XII - SUCCESSORS AND ASSIGNS

















12.01

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives, successors and assigns, as the case may be.




ARTICLE XIII - PROFESSIONAL FEES




13.01

Each of the parties hereto shall be responsible and liable for any of their own
legal, accounting or other professional fees and disbursements incurred in
connection with the preparation of and transactions arising out of this
Agreement.




ARTICLE XIV - SCHEDULE




14.01

The following Schedule shall form part of and be incorporated into this
Agreement:




Schedule "A"

List of Purchased Assets




IN WITNESS WHEREOF the Vendor and the Purchaser have hereunto executed this
Agreement under seal.







SIGNED, SEALED AND DELIVERED

)

Myriad Interactive Media Inc.

IN THE PRESENCE OF

)

)

)

)

Per:

__/s/ Derek Ivany _____________

)

Derek Ivany, President

)

)     I have the authority to bind the Corporation

)

)

)

)

_/s/ Kalim Khan_______________

)

Kalim Khan



